Citation Nr: 1000175	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-13 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than January 30, 
2006, for the grant of service connection for degenerative 
joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  On January 30, 2006, the Veteran filed a petition to 
reopen his claim for service connection for a lumbar back 
disability.

2.  The RO granted service connection in an August 2006 
rating decision, at which time an effective date of January 
30, 2006, was assigned.

3.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen prior to January 30, 2006.


CONCLUSIONS OF LAW

The criteria for an effective date earlier than January 30, 
2006, for the grant of service connection for degenerative 
joint disease of the lumbar spine have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b).

VA recognizes formal and informal claims.  A formal claim is 
one that has been filed in the form prescribed by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a).  An informal claim must be written, see Rodriguez 
v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must 
identify the benefit being sought.  Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998).

The procedural history in this case shows that the Veteran's 
claim for service connection for a low back disability was 
initially denied in an April 1994 rating decision.  In 
October 2001, the Veteran submitted an application to reopen 
the claim for service connection for a low back disability.  
The application to reopen was denied in a July 2002 rating 
decision.  The Veteran submitted a notice of disagreement in 
July 2002, but withdrew his appeal in June 2003.  In January 
2006, the Veteran again submitted an application to reopen 
the claim for service connection for a lumbar back 
disability.  The claim was reopened and service connection 
was granted.  The RO assigned a 20 percent disability rating, 
effective January 30, 2006.

Because the Veteran did not appeal the April 1994 RO rating 
decision and withdrew his appeal for the July 2002 RO rating 
decision, those decisions are final and are not subject to 
revision in the absence of clear and unmistakable error (CUE) 
in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  The Veteran has not 
asserted CUE in those decisions.  Under these circumstances, 
the Board is precluded from assigning an effective date based 
on the claims considered in the April 1994 and July 2002 
rating decisions.  See 38 C.F.R. § 3.400.

The effective date assigned to the grant of entitlement to 
service connection was based on the date of receipt of the 
claim to reopen.  See 38 C.F.R. § 3.400(r).  An earlier 
effective date in this case would thus require VA to construe 
a communication received earlier than January 30, 2006, as a 
claim to reopen.

Following the final July 2002 rating decision, for which the 
Veteran withdrew his appeal, the Board can identify no claim 
to reopen for service connection for a lumbar spine 
disability received before January 30, 2006.  There is no 
correspondence from the Veteran during the relevant period 
that mentions a lumbar spine disability.  The only 
correspondence of record during the interim period between 
the date of the final RO decision and the January 30, 2006 
letter pertain to the Veteran's claim for asbestosis or an 
asbestos-related disease.  See 38 C.F.R. § 3.400(r).

In light of the foregoing, and after reviewing all of the 
evidence of record, the Board finds that the January 30, 2006 
date of claim is the earliest possible date in determining an 
effective date in this case for the grant of service 
connection.  Thus, an effective date earlier than January 30, 
2006, for service connection of degenerative joint disease of 
the lumbar spine is not warranted.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

Duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The Veteran was notified that his claim was awarded 
with an effective date of January 30, 2006, the date the 
application to reopen was received, and a 20 percent rating 
was assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for an earlier effective date.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim to reopen 
as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  

Resolution of this claim turns on the Board's application of 
the relevant law and regulations governing effective dates 
for reopened claims to the evidence already associated with 
the claims file.  See 38 C.F.R. § 3.400.  Thus, there is no 
duty to provide an examination or medical opinion as it could 
not affect adjudication of this claim.  Consequently, there 
is no further duty to assist the Veteran with the development 
of his earlier effective date claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the Veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an effective date earlier than January 30, 
2006, for the grant of service connection for degenerative 
joint disease of the lumbar spine is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


